Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 
   

FRANK KRAMMES TIMBER
HARVESTING, INC.,
Plaintiff,
¥. | 3:18-cv-1914 —
| (JUDGE MARIANI) soRAn
LETOURNEAU ENTERPRISES, LLC, CRANTON
| APR 8 2021
Defendant. oF
MEMORANDUM OPINION DESL Sa

 

I, INTRODUCTION

On September 11, 2018, Plaintiff Frank Krammes Timber Harvesting, inc.
(“Krammes” or “Plaintiff’) filed a complaint (the “Original Complaint”) in the Court of
Common Pleas of Schuylkill County. (Doc. 1-1 at 13). This complaint was later removed to
this Court on October 1, 2018, by Defendant Letourneau Enterprises, LLC (“Letourneau” or
“Defendant”) on the basis of diversity jurisdiction. The Original Complaint contained three
separate claims, including claims for declaratory relief as to the parties’ relationship
embodied by contract (Count |), promissory estoppel (Count Il), and unjust enrichment
(Count Ill). (Doc. 1-1). Thereafter, Defendant filed its Motion to Dismiss the Original
Complaint for failure to state a claim upon which relief could be granted, which this Court
granted with prejudice as to Count | and without prejudice with leave to amend the Original

Complaint as to Counts II and Il.
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 2 of 17

Plaintiff amended the Original Complaint and filed a revised version (the “Amended
Complaint’) on October 16, 2019. (Doc. 24). On October 30, 2019, Defendant filed its
Motion to Dismiss Plaintiffs Amended Complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6) for the remaining claims and also filed an alternative Motion for
Summary Judgment pursuant to Federal Rule of Civil Procedure 56(a) as to Plaintiff's unjust
enrichment claim. (Doc. 25). For the reasons set forth below, the Court will deny
Defendant’s Motion to Dismiss and deny Defendant’s Motion for Summary Judgment.
il. FACTUAL ALLEGATIONS
Defendant Letourneau is a North Carolina-based contracting company that
specializes in right-of-way clearing for natural gas and oil pipelines, powerlines, and heavy
civil construction. (Doc. 24 at Jf 2, 4). In 2017, Defendant was involved in a Federal
Energy Regulatory Commission (“FERC”) certified pipeline construction project, the Atlantic
Sunrise Project (the “Pipeline Project”), that planned to install a natural gas pipeline
extension that would stretch from northeastern Pennsylvania, including portions of Schuylkill
County, to existing pipelines reaching as far south as Alabama. (Doc. 24 at ff 5-9). For its
pari, Letourneau was tasked with clearing the land surface through which the pipeline would
proceed and remove — and dispose of — timber and other wood materials from such
designated land. (/d.).
Plaintiff Krammes alleges that in July and August 2017, Letourneau sent a

representative to Schuylkill County to meet and develop relationships with individuals or
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 3 of 17

companies engaged in timbering and harvesting operations that could assist Letourneau in
the “disposal of the cuttings, grindings, chips, logs, timber and other woody materials
Letourneau was obliged to remove’ in connection with the Pipeline Project. (Doc. 24 at
{ 9). Krammes was one such company. (/d. at ] 10).

Krammes further alleges that this representative spoke with Krammes’ president
during this period and made an “oral promise’ to begin delivery of “as much as 50 to 100
trailer loads per day” of wood materials to Krammes for disposal once the Pipeline Project
commenced and Krammes had obtained proper approval from FERC. (Doc. 24 at J 12).
Krammes contends that this promise was then “put down in two writings,” referred to in the
Amended Complaint as the “September 11, 2017 letter’ and the “Timber Services
Agreement.” (/d. at J] 19, 25). These writings, however, make no mention of the delivery
of “50 to 100 trailer loads per day” of wood product, but instead state that Krammes “will
accept all woody materials generated from the Atlantic Sunrise Project” and that there would

be “no minimum/maximum number of loads” to be delivered by Defendant — thus

constituting, at most, unilateral contracts.’ (Doc. 1-1 at 4-5).

 

' Plaintiffs initial claim for declaratory relief as to the parties’ relationship embodied in a contract
was dismissed with prejudice as: (|) neither the Timber Services Agreement nor the September 11, 2017
letter required Defendant to deliver to Plaintiff any wood materials generated from its project or to maintain
an exclusive relationship with Plaintiff, and (Il) the written agreements between the parties involved a
promise to perform by Plaintiff if Defendant were to perform, thus constituting a unilateral contract that
could not be enforceable or breached until performance by Defendant — which never occurred — was
completed. (Doc. 22).
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 4 of 17

For Krammes to even accept any “woody materials,” it was first required to obtain
FERC approval for its disposal sites. This approval process necessitated that Letourneau
submit certain information concerning Krammes’ disposal sites to FERC, which Krammes
provided to Letourneau. (Doc. 24 at ] 23). Krammes personnel were also required to
“attend[] safety, environmental and other training” to meet the project requirements, as
described to Krammes by Letourneau. (/d. at 23). In addition, Krammes took other steps
“[i]n reliance on [Letourneau’s] promises” that Krammes would eventually receive deliveries
of wood material from the Pipeline Project, including renegotiating terms of delivery and
payment for its existing customers, turning down requests from third parties for timbering
and processing of wood products, and preparing and modifying its primary disposal site to
handle the anticipated deliveries from Letourneau. (/d. at | 24).

All the while, Letourneau had also entered into discussions with other timbering
companies in the region to provide the same services. (Doc. 24 at Jf] 9, 35). Though
Krammes eventual received FERC approval to dispose of wood materials stemming from
the Pipeline Project, Defendant eventually delivered those materials to sites operated by
third parties. (/d. at ] 35). No materials were ever delivered to Krammes'’ site. (Id).

As a result of Defendant's failure to deliver any wood materials, Krammes filed the
present lawsuit that included claims for breach of contract, promissory estoppel, and unjust
enrichment. (Doc. 1-1 at 13). Following dismissal of Krammes’ claim for breach of contract

and amendments to the Original Complaint, Krammes now argues: (1) that the oral
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 5 of 17

promises made by Defendant's representative induced Plaintiff to take costly steps to ready
itself for delivery of wood materials that never came; and (2) that Defendant benefited from
Plaintiffs written commitments to accept wood materials from the Pipeline Project as
Defendant was then able to commence work clearing the right-of-way areas and use its
relationship with Plaintiff to negotiate more favorable price terms with third-party users or
purchasers to which it then delivered the resulting wood materials. (Doc. 24 at FJ 50-68).
Letourneau now seeks dismissal of the remaining two claims, as well as summary judgment
as to the Krammes’ claim for unjust enrichment. (Doc. 25).

Ill. STANDARD OF REVIEW

A complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(6) if it
does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 505 U.S. 544, 570 (2007). The plaintiff must assert “factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. iqbal, 556 U.S. 662, 678 (2009).

“While a complaint attached by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations, a plaintiffs obligation to provide the grounds of his entitlement
to relief requires more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations,

alterations, and quotation marks omitted). In other words, “[flactual allegations must be

enough to raise a right to relief above the speculative level.” Covington v. Int'l Ass’n of
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 6 of 17

Approved Basketball Offs., 710 F.3d 114, 118 (3d Cir. 2013) (internal citations and question
marks omitted).

A court “take|s] as true all the factual allegations in the Complaint and the
reasonable inferences that can be drawn from those facts, but ... disregard[s] legal
conclusions and threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements.” Ethypharm S.A. France v. Abbott Labs., 707 F.3d 223, 231 n. 14
(3d Cir. 2013) (internal citation and quotation marks omitted). Thus “the presumption of
truth attaches only to those allegations for which there is sufficient ‘factual matter’ to render
them ‘plausible on [their] face.” Schuchardt v. President of the United States, 839 F.3d
336, 347 (3d Cir. 2016) (alterations in original) (quoting /qbal, 556 U.S. at 679). “Conclusory
assertations of fact and legal conclusions are not entitled to the same presumption.” Id.

Twombly and Iqbal require [a district court] to take the following three steps to

determine the sufficiency of a complaint: First, the court must take note of the

elements a plaintiff must plead to state a claim. Second, the court should
identify allegations that, because they are no more than conclusions, are not
entitled to the assumption of truth. Finally, where there are well-pleaded factual
allegations, a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement for relief.

Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013). “Although the
plausibility standard ‘does not impose a probability requirement,’ it does require a pleading
to show ‘more than a sheer probability that a defendant has acted unlawfully.” Connelly v.

Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal citation omitted) (first quoting

Twombly, 550 U.S. at 556; then quoting /gbal, 556 U.S. at 678).
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 7 of 17

“The plausibility determination is ‘a context-specific task that requires the reviewing
court to draw on its judicial experience and common sense.” /d. at 786-787 (quoting Iqbal,
556 U.S. at 679). The Court, however, does not “require heightened fact pleading of
specifics, but only enough facts to state a claim to relief that is plausible on its face” and
“nudge [a plaintiff's] claims across the line from conceivable to plausible.” Twombly, 550
U.S. at 547; see also Iqbal, 556 U.S. at 680 (citing Twombly) (finding that respondent had
failed to plead sufficient facts to state a claim for purposeful and unlawful discrimination as
“respondent's complaint ha[d] not ‘nudged [his] claims’ of invidious discrimination ‘across
the line from conceivable to plausible”).

In contrast, a court will grant a party's motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56(a) when, drawing all inferences “in the light most
favorable to the nonmoving party,” Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575,
981 (3d Cir. 2009), there is no “genuine dispute as to any material fact” and the moving

Party Is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). “As to materiality, . . .
[o]nly disputes over facts that might affect the outcome of the suit under the governing law
will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986).

The party moving for summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Once such a showing has been made, the non-moving party must offer specific
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 8 of 17

facts contradicting those averred by the movant to establish a genuine issue of material fact.
Lujan v. Nat'l Wildlife Fed’n, 497 U.S. 871, 888 (1990). Therefore, the non-moving party —
may not oppose summary judgment simply on the basis of the pleadings, or on conclusory
statements that a factual issue exists. Anderson, 477 U.S. at 248. “A party asserting that a
fact cannot be or is genuinely disputed must support the assertion by citing to particular
parts of materials in the record . . . or showing that the materials cited do not establish the
absence or presence of a genuine dispute, or that an adverse party cannot produce
admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A)-(B). In evaluating
whether summary judgment should be granted, “[t]he court need consider only the cited
materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3).
“inferences should be drawn in the light most favorable to the non-moving party, and where
the non-moving party's evidence contradicts the movant'’s, then the non-movant’s must be
taken as true.” Big Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir.
1992), cert. denied 507 U.S, 912 (1993).

Nevertheless, “facts must be viewed in the light most favorable to the nonmoving
party only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372,
380 (2007). If a party has carried its burden under the summary judgment rule,

its opponent must do more than simply show that there is some metaphysical

doubt as to the material facts. Where the record taken as a whole couid not

lead a rational trier of fact to find for the nonmoving party, there is no genuine

issue for trial. The mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary
judgment; the requirement is that there be no genuine issue of material fact.

8
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 9 of 17

When opposing parties tell two different stories, one of which is blatantly
contradicted by the record, so that no reasonable jury could believe it, a court
should not adopt that version of the facts for purposes of ruling on a motion for
summary judgment.

Id. (internal quotations, citations, and alterations omitted). A court, however, is justified in
not granting summary judgment prior to the close of discovery. Doe v. Abington Friends
School, 480 F.3d 252, 25 (3d Cir. 2007).

IV. ANALYSIS
Plaintiff claims in its Amended Complaint that an individual, acting in a representative
capacity for the Defendant, had discussed the Pipeline Project with Plaintiff's president and
explained that “once Defendant's work on the Pipeline Project began Defendant would be
bringing as much as 50 to 100 trailer loads per day of these [wood] materials for disposal.”

(Doc. 24 at J 12). According to Plaintiff, after it expressed its interest in assisting with the
disposal of Defendant's wood products, the Defendant's agent responded “to [the] effect:
[t]hat’s great, we will get our papers and contracts to you and get with FERC for your site
approvals,” and later indicated that “once FERC approval was obtained for Plaintiff's site(s),

then Defendant would begin bringing those materials to Plaintiff's approved site.” (/d. at

7] 15, 16). Plaintiff further claims that these “oral promises” 2 allegedly made by Defendant

 

2 The Court, “taking as true all the factual allegations in the Complaint and the reasonable
inferences that can be drawn from those facts,” Ethypharm S.A., 707 F.3d at 231 n. 14, will conduct its
analysis pursuant to the factual framework that Plaintiff believed Defendant's representative had made an
express promise in the terms set forth under the Amended Complaint.

9
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 10 of 17

were then “put down in two writings” — the September 11, 2017 letter and the Timber
Services Agreement. (Doc. 24 at f 19).

As a result, Plaintiff now argues that not only did Defendant benefit from the written
agreements between the parties, but that “Defendant's failure to make deliveries to Plaintiff
as promised was a substantial, knowing violation of its oral promises to Plaintiff to make
such deliveries to Plaintiff as promised.” (Doc. 24 at J 40) (emphasis added). Plaintiff's -
Amended Complaint therefore realleges claims for promissory estoppel (Count |) and unjust
enrichment (Count II) in connection with the oral and written agreements between the
parties. The Court will review the two claims separately.

1. Motion to Dismiss Plaintiff's Promissory Estoppel Claim

Generally, “promissory estoppel is designed fo prevent the injustice that results when
a promisee is reasonably induced by, and relies upon, some promise by a promisor that is
“broken.” C&K Petroleum Prods., Inc. v. Equibank, 839 F.2d 188, 192 (3d Cir. 1988). A
court may thus enforce a promise unsupported by consideration under this doctrine where:
(1) the promisor makes a promise that he reasonably expects to induce action or
forbearance by the promisee; (2) the promise does induce action or forbearance by the
promisee; and (3) injustice can only be avoided by enforcing the promise. Carlson v. Arnot-
Ogden Memorial Hosp., 918 F.2d 411, 416 (3d Cir. 1990); Edwards v. Wyatt, 335 F.3d 261,
2/7 (3d Cir. 2003) (quoting Crouse v. Cyclops Indus., 560 Pa. 394, 745 A.2d 606, 610

(2000)).

10
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 11 of 17

Claims for promissory estoppel thus exist in instances where an agreement lacks
consideration, but where “justice would be served by enforcing a promise” upon which a
party reasonably relied. Carlson, 918 F.2d at 416 (citation omitted) see also Thatcher's -
Drug Store v. Consol. Supermarkets, Inc., 535 Pa. 469, 636 A.2d 156, 160 (1994) |
(interpreting the second prong of the promissory estoppel doctrine as requiring justifiable
reliance). Justifiable reliance on an oral promise, however, must end when the same
parties later enter into a contract that directly contradicts that promise. See Schnell v. Bank
of New York Melion, 828 F. Supp. 2d 798, 808 (E.D. Pa. 2011) (A plaintiff “cannot claim
justifiable reliance when she soon thereafter signed a written contract that explicitly
contradicted the alleged oral promise.”).

In this instance, Plaintiff was guided by a contract, though unilateral in nature, that
directly contradicted the terms of Defendant’s oral promise to deliver “50 to 100 trailer loads
per day” of wood product. (Doc. 24 at ff 12-19; see also Doc. 1-1 at 4-5). From the
moment that Plaintiff signed the Timber Services Agreement, it was on notice that there
instead would be “no minimum/maximum number of loads” delivered by Defendant, thus
making any action taken after that point in contradiction to that knowledge unreasonable.
(Doc. 1-1 at 4-5). As a result, Plaintiff's actions as pleaded considering the noncommittal

terms of the Timber Services Agreement would be difficult to describe as justified under

such circumstances. Schnell, 828 F. Supp. 2d at 808.

11
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 12 of 17.

Likewise, Plaintiff's claims that it had “[rlenegotiated the terms of [its] existing
customer relations as to their terms of delivery and payment” and “[t]urned down requests
made ... to timber and process timber, logs and wood products from third parties” following
the discussions with Defendant's representative seem far from the reasonable actions of a
business that was waiting for FERC approval that may or may not come and hypothetical |
future deliveries of wood product not guaranteed in the Timber Services Agreement.
Instead, they appear to have been the calculated moves of a company trying to maximize
earnings by rearranging its schedule and passing over business opportunities in exchange
for an unsettled chance at a greater sustained profit. As such, it is difficult to accept the
argument that the Court should reasonably infer that Defendant anticipated that Plaintiff |
would take such risks without any clear delivery schedule on the horizon. See Johnson v.
Dunkin’ Donuts Franchising L.L.C., 2014 WL 2931379, at *26 (W.D. Pa. June 30, 2014),
aff'd, 610 F. App’x 208 (3d Cir. 2015) (An oral promise may be deemed unenforceable
under the tenets of promissory estoppel where “no injustice results [as] a party relies on its
own business judgment to pursue a potential business opportunity and ultimate success in
the endeavor is not achieved.”).

There is, however, one point of contention that would aliow Plaintiff's promissory
estoppel claim to survive a motion to dismiss: whether, in reliance of Defendant's “oral
promises,” Plaintiff made any modifications to its property to meet the requirements of

Defendant's anticipated deliveries after the oral promises were made but before the parties

12
~ Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 13 of 17

signed the Timber Services Agreement on September 13, 2017. According to the Amended
Complaint, Plaintiff claims that it “made certain physical modifications to its primary yard ...
including clearing portions of it, buying and replacing concrete barriers, and buying, laying
and compacting stone.” (Doc. 24 at J 24) Though the current nleadings do not provide
clarity as to whether these costs were incurred before or after the parties signed the Timber
Services Agreement, Plaintiff does make clear that the aforementioned alterations were
made after it was told that “once FERC approval was obtained for Plaintiff's site(s), then
Defendant would begin bringing those materials to Plaintiff's approved site.” (/d. at J] 16,
29). Thus, Plaintiff's claim has been “nudge|d]” enough to show sufficient “plausibility” to
plead a cause of action. See Twombly, 550 U.S. at 547.

The Court, however, does note that it is aware of cases such as Landan v. Wal-Mart
Real Estate Business Trust, 775 F. App’x 39, 44 (3d Cir. 2019), in which the Third Circuit
has upheld dismissal of similar claims on summary Judgment. See id. (plaintiff failed on
summary judgment to support its promissory estoppel claim where defendant had described
certain conditions it deemed essential to keeping open the possibility of entering into
contractual relationship, but did not expressly promise that the parties would enter into any
specified contract f the plaintiff satisfied those conditions); see also Josephs v. Pizza Hut of
America, Inc., 733 F.Supp. 222, 226 (W.D. Pa. 1989) (same),

As a result, Defendant's Motion will be denied as to Plaintiff's promissory estoppel

claim to the extent Plaintiff asserts that it made the aforementioned modifications to its

13
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 14 of 17

facilities after Defendant's representative made his various oral promises but before the
terms of the unilateral contract were finalized in the Timber Services Agreement on
September 13, 2017.

2. Motion to Dismiss Plaintiff's Unjust Enrichment Claim

To.succeed on a claim for unjust enrichment, a party must demonstrate: (1) that it
- “conferred a benefit upon Defendants; (2) Defendants appreciated the benefit; and (3)
Defendants accepted and retained the benefit under circumstances making it inequitable for
Defendants to retain the benefit without paying him.” Argue v. Triton Digital, Inc., 2017 WL
1611254, at *4 (W.D. Pa. Apr. 28, 2017). “Under the third element, ‘a claimant must show
that the party against whom recovery is sought either wrongfully secured or passively
| received a benefit that ... would be unconscionable for her to retain.” Id. (quoting Sovereign
Bank v. Bu’s Wholesale Club, Inc., 533 F.3d 162, 180 (3d Cir. 2008)).

As in the Original Complaint, (Doc. 1-1 at ff] 94-95), Plaintiff again fails to assert in
the Amended Complaint any clear way in which it conferred a meaningful benefit upon the
Defendant. (Doc. 22 at 10). Instead, Plaintiff reasserts that through the September 11,
2017 letter and Timber Services Agreement, Plaintiff had allowed the Defendant to “realize
time and cost savings by beginning work on the Pipeline Project” as it could “demonstrate a
present ability to comply with the waste disposal requirements of the Pipeline Project.”
(Doc. 24 at J] 63-65). This claim, as before, fails to explain how this “realize{d] time and

cost savings” would be a benefit that came at Plaintiff's expense or rise to the level of a -

14
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 15 of 17

benefit that would be “inequitable” or “unconscionable for [Defendant] to retain.” Argue,
2017 WL 1611254, at *4; see also (Doc. 22 at 10). This argument further falls flat as
Defendant was able to both commence the Pipeline Project before Plaintiff had met the
prerequisites to “comply with the waste disposal requirements” of the project and file other
applications for FERC approval for third-party-controlled sites that were eventually
approved. (Doc. 24 at J 32).

As secondary support for its unjust enrichment ciaim, Plaintiff now adds that “[bly |
| establishing with Plaintiff the minimum amounts of money Defendant would be paid for the
schedule of materials Plaintiff would accept, Defendant was then enabled in negotiating
higher prices for some of those items” with third parties. (Doc. 24 at J] 67, 68).3 The Court
has reservations as to whether the “benefit” from the information Plaintiff provided to
Defendant through the September 11, 2017 letter and Timber Services Agreement, which
refiects the same information a party might receive during preliminary contract negotiations,
would rise to the level of unconscionability that would allow for an unjust enrichment claim to
succeed. This argument instead equates to little more than a conclusory claim that a party

should not be able to obtain information from various sources before making a final

 

3 Generally, “a district court ruling on a motion to dismiss may not consider matters extraneous to
the pleadings.” In re Burlington Coat Factory, 114 F.3d 1410, 1426 (3d Cir. 1997) (citing Angelastro v.
Prudential-Bache Sec. Inc., 764 F.2d 939, 944 (3d Cir. 1983)). As a result, though Defendant provided
several contracts indicating that it had entered into agreement with various third-party providers before it
had entered into written agreement with Plaintiff, potentially undermining Plaintiff's argument that it had
provided Defendant with negotiating power, such facts are reserved for a motion for summary judgment.
Id.; see (Doc. 25-2 at Exs. A-G).

15
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 16 of 17

determination as to what path forward would be best, which is not what the doctrine of
unjust enrichment was meant to govern. See Burton Imaging Group v. Toys “R’ Us, Inc.,
502 F.Supp.2d 434, 442 (E.D. Pa. 2007) (plaintiff failed to support its claim for unjust
enrichment where defendant had allegedly used plaintiff's bid in business negotiations to
pressure a competing third party to lower its proposal).

The Court, however, believes that discovery, to be undertaken by the parties, would
orovide clarity on the alleged benefits Defendant received through its written agreements
with Plaintiff to a degree that would allow for appropriate resolution of this claim at the
summary judgment phase of the current litigation. As such, Defendant’s Motion to Dismiss
Plaintiff's unjust enrichment claim will be denied. |

3. Motion for Summary Judgment on Plaintiff's Unjust Enrichment Claim

A party moving for summary judgment bears the burden of showing that there are no
genuine issues as to material fact. Celotex Corp., 477 U.S. at 317. A district court,
however, is rarely justified in granting summary judgment if discovery is incomplete in any
way material to a pending motion. Doe v. Abington Friends School, 480 F.3d 252, 257 (3d_
Cir. 2007). This is also the case where the moving party’s motion is based solely on an
affidavit of the moving party. Id.; see also Reeves v. Sanderson Plumbing Prod., Inc., 530
U.S. 133, 151 (2000) (At the summary judgment ohase, “although the court should review

the record as a whole, it must disregard all evidence favorable to the moving party that the

jury is not required to believe.”). Defendant fails to provide more here and merely asks the

16
Case 3:18-cv-01914-RDM Document 28 Filed 04/27/21 Page 17 of 17

Court to leap ahead to a point in the litigation in which it should assume that all facts have
been fully unearthed, even as Plaintiff contests the extent of available information. (Doc. 26
at 7-9); see also Dowling v. City of Philadelphia, 855 F.2d 136, 139 (3d Cir. 1988) (it is well
established that a court “is obliged to give a party opposing summary judgment an adequate
opportunity to obtain discovery”). Thus, Defendant's request is premature.

Furthermore, according to Local Rule 56.1, “[a] motion for summary judgment filed
pursuant to Fed.R.Civ.P.56, shall be accompanied by a separate, short and concise
statement of the material facts, in numbered paragraphs, as to which the moving party
contends there is no genuine issue to be tried.” M.D. Pa. R. 56.1. As the Defendant failed
to submit a statement of material facts in support of its Motion for Summary Judgment (see
Local Rule 56.1) and withheld Plaintiff's opportunity to contest these facts, it may be
reasonably assumed that there are still issues of fact in contention. As such, Defendant's
Motion for Summary Judgment will be denied.

V. CONCLUSION

For the reasons set forth above, Defendant Letourneau’s Motion to Dismiss Plaintiffs
Amended Complaint for failure to state a claim (Doc. 25) will be denied as to Counts | and Il,
and Plaintiff may proceed as limited in this Opinion. Defendant's Motion for Summary

Judgment will also be denied. vo ee

  
  

  

__f G4

 

Robert BD: Arian
United States District Judge

17
